Case 1:19-cv-04650-AJN-SN Document 105-14 Filed 03/02/21 Page 1 of 3




                        EXHIBIT 14
     Case 1:19-cv-04650-AJN-SN Document 105-14 Filed 03/02/21 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAFAEL FOX, PAUL D’AURIA, and JILL                    Case No. 19-CV-4650 (AJN)
SHWINER,
                                                      STIPULATION
                      Plaintiffs,

              -against-

STARBUCKS CORPORATION d/b/a
STARBUCKS COFFEE COMPANY,

                      Defendant.



        In accordance with Judge Netburn’s October 15, 2020 Order (ECF No. 84), Defendant

Starbucks Corporation d/b/a Starbucks Coffee Company (“Starbucks”) hereby states the

following:

        1.    In late 2017, Plaintiff Rafael Fox (“Fox”) informed District Manager Leslie

Fable that Fox had concerns about the pay issued to some employees for work performed at the

West Broadway and Leonard Starbucks store location.

        2.    In late 2017, District Manager Leslie Fable transferred to a different Starbucks

District, and District Manager Tim Hutchinson was assigned to the District responsible for the

West Broadway and Leonard Starbucks location.

        3.    Thereafter, Fox informed Tim Hutchinson that Fox had concerns about the pay

issued to some employees for work performed at the West Broadway and Leonard Starbucks

location.

        4.    District Manager Tim Hutchinson investigated Fox’s concerns, and determined

that no backpay was owed to the employees whom Fox identified to Tim Hutchinson.
     Case 1:19-cv-04650-AJN-SN Document 105-14 Filed 03/02/21 Page 3 of 3




       5.     Starbucks did not issue backpay to any employees as a result of the concerns that

Fox relayed to District Manager Tim Hutchinson in late 2017.

       6.     Starbucks is unaware of any records that indicate that backpay was issued to any

employee as a result of Fox having relayed concerns to either Leslie Fable or Tim Hutchinson

in October and November of 2017.



Date: October 27, 2020
      New York, New York
                                                     s/ A. Michael Weber
                                                     A. Michael Weber
                                                     Devjani H. Mishra
                                                     Rebecca Goldstein
                                                     LITTLER MENDELSON, P.C.
                                                     900 Third Avenue
                                                     New York, New York 10022.3298
                                                     212.583.9600

                                                     Attorneys for Defendant




                                               -2-
